Name: 2014/422/EU: Commission Implementing Decision of 2 July 2014 setting out measures in respect of certain citrus fruits originating in South Africa to prevent the introduction into and the spread within the Union of Phyllosticta citricarpa (McAlpine) Van der Aa (notified under document C(2014) 4191)
 Type: Decision_IMPL
 Subject Matter: plant product;  international trade;  agricultural activity;  agricultural policy;  Africa
 Date Published: 2014-07-03

 3.7.2014 EN Official Journal of the European Union L 196/21 COMMISSION IMPLEMENTING DECISION of 2 July 2014 setting out measures in respect of certain citrus fruits originating in South Africa to prevent the introduction into and the spread within the Union of Phyllosticta citricarpa (McAlpine) Van der Aa (notified under document C(2014) 4191) (2014/422/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the third sentence of Article 16(3) thereof, Whereas: (1) Guignardia citricarpa Kiely (all strains pathogenic to Citrus) is listed in point (c) 11 of Section I of Part A of Annex II to Directive 2000/29/EC as a harmful organism not known to occur in the Union. Since 2011, following the approval of a new code for fungal nomenclature by the International Botanical Congress, that organism has been referred to as Phyllosticta citricarpa (McAlpine) Van der Aa, hereinafter the specified organism. (2) The European Food Safety Authority (hereinafter the Authority) published a pest risk assessment on the specified organism on 21 February 2014 (2). In light of that pest risk assessment it is concluded that the requirements regarding the specified organism set out in Directive 2000/29/EC for the introduction into the Union of citrus fruits originating in fields outside an area recognised as being free from the specified organism are not sufficient to protect the Union against the introduction of that organism. Given the recurring high number of interceptions in the previous years of citrus fruits originating in South Africa infested with the specified organism, it is necessary to take stricter measures without delay in order to improve protection of the Union against the introduction of that organism. Given that many of those interceptions have been on fruits of Citrus sinensis (L.) Osbeck Valencia, those fruits should be subject to testing for latent infection in addition to the measures applying to all citrus fruits. (3) However, the introduction into the Union of the specified organism through the import of fruits of Citrus latifolia Tanaka is rated by the Authority as very unlikely. It is therefore appropriate to exclude Citrus latifolia Tanaka from the measures provided for in this Decision. (4) In case of interceptions of citrus fruits originating in South Africa which are infected with the specified organism, the Commission will assess whether the arrival of infected fruits is the result of failures in the procedures for official monitoring and certification in South Africa. In case of recurring interceptions due to failing monitoring and certification procedures within the same year, the Commission will review this Decision before the sixth interception has been notified. (5) For reasons of clarity, Commission Implementing Decision 2013/754/EU (3) should be repealed. (6) The measures set out in this Decision should apply from 24 July 2014 in order to allow operators sufficient time to adapt to the new requirements. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Introduction into the Union of citrus fruits Without prejudice to points 16.1, 16.2, 16.3 and 16.5, and by way of derogation from point 16.4(c) and (d) of Section I of Part A of Annex IV to Directive 2000/29/EC, fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruits of Citrus aurantium L. and Citrus latifolia Tanaka, originating in South Africa (hereinafter the specified fruits), shall only be introduced into the Union if they comply with the requirements laid down in the Annex to this Decision. Article 2 Reporting obligations The importing Member States shall submit to the Commission and the other Member States, each year before 31 December, a report with information on the amounts of the specified fruits introduced into the Union under this Decision during the previous import season. That report shall also include the results of the inspections referred to in point 2 of the Annex. Article 3 Notifications Member States shall immediately notify the Commission, the other Member States and South Africa of a confirmed finding of the specified organism. Article 4 Repeal Implementing Decision 2013/754/EU is repealed. Article 5 Date of application This Decision shall apply from 24 July 2014. Article 6 Addressees This Decision is addressed to the Member States. Done at Brussels, 2 July 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) EFSA PLH Panel (EFSA Panel on Plant Health), 2014. Scientific Opinion on the risk of Phyllosticta citricarpa (Guignardia citricarpa) for the EU territory with identification and evaluation of risk reduction options. EFSA Journal 2014;12(2):3557, 243 pp. doi:10.2903/j.efsa.2014.3557. (3) Commission Implementing Decision 2013/754/EU of 11 December 2013 on measures to prevent the introduction into and the spread within the Union of Guignardia citricarpa Kiely (all strains pathogenic to Citrus), as regards South Africa (OJ L 334, 13.12.2013, p. 44). ANNEX REQUIREMENTS FOR INTRODUCTION OF THE SPECIFIED FRUITS REFERRED TO IN ARTICLE 1 1. Requirements concerning the specified fruits 1.1. The specified fruits shall be accompanied by a phytosanitary certificate, as referred to in the first subparagraph of point (ii) of Article 13(1) of Directive 2000/29/EC, which includes under the heading Additional declaration the following statements: a) the specified fruits originate in a field of production which has been subjected to treatments against the specified organism carried out at the appropriate time since the beginning of the last cycle of vegetation; b) an official inspection has been carried out in the field of production during the growing season and no symptoms of the specified organism have been detected in the specified fruit since the beginning of the last cycle of vegetation; c) a sample has been taken along the line between arrival and packaging in the packing facilities of at least 600 fruits of each species per 30 tonnes, or part thereof, selected as much as possible on the basis of any possible symptom of the specified organism; all sampled fruits showing symptoms have been tested and found free of the specified organism; 1.2. In the case of Citrus sinensis (L.) Osbeck Valencia, the phytosanitary certificate shall, under the heading Additional declaration, also include the statement that a sample per 30 tonnes, or part thereof, has been tested for latent infection and found free of the specified organism. 1.3. Complete traceability of the specified fruits shall be ensured as follows: (a) the field of production, the packing facilities, exporters and any other operator involved in the handling of the specified fruits shall be officially registered for that purpose; (b) detailed information on the pre- and post-harvest treatments shall be kept; (c) throughout their movement, from the field of production to the point of export to the Union, the specified fruits shall be accompanied by documents issued under the supervision of the National Plant Protection Organisation of South Africa, as part of a documentary system on which information is made available to the Commission by South Africa. 2. Requirements concerning inspections within the Union 2.1. The specified fruits shall be visually inspected at the point of entry or at the place of destination established in accordance with Commission Directive 2004/103/EC (1). Those inspections shall be carried out on samples of at least 200 fruits of each species of the specified fruits by batch of 30 tonnes, or part thereof, selected on the basis of any possible symptom of the specified organism. 2.2. If symptoms of the specified organism are detected during the inspections referred to in point 2.1, the presence of the specified organism shall be confirmed or refuted by testing of the fruits showing symptoms. If the presence of the specified organism is confirmed, the batch from which the sample has been taken shall be subjected to one of the following measures: (i) refusal of entry into the Union; (ii) destruction, other than by processing. (1) Commission Directive 2004/103/EC of 7 October 2004 on identity and plant health checks of plants, plant products or other objects, listed in Part B of Annex V to Council Directive 2000/29/EC, which may be carried out at a place other than the point of entry into the Community or at a place close by and specifying the conditions related to these checks (OJ L 313, 12.10.2004, p. 16).